Citation Nr: 0739731	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-39 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1974.  

These appeals come before the Board of Veterans' Appeals (the 
Board) on appeal from December 2000 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The veteran filed his current application to reopen a claim 
of service connection for PTSD in July 1999.  In February 
2000, the RO denied reopening the veteran's claim.  The 
following month, additional evidence on the veteran's behalf 
was submitted.  The RO then issued the December 2000 rating 
decision.

Before this rating decision became final, the veteran renewed 
his application to reopen this claim.  The RO issued another 
rating decision in April 2002, which continued to deny 
reopening the claim.  The veteran renewed his application 
again in November 2002, and the RO issued another rating 
decision in March 2003, which also continued to deny 
reopening the claim.  The veteran submitted a notice of 
disagreement in February 2004 and perfected his appeal to the 
Board in October 2004.

In an August 2006 Supplemental Statement of the Case, the RO 
determined that new and material evidence had been submitted 
to reopen the veteran's claim, but confirmed and continued 
the denial of service connection on the merits.  The Board, 
however, must initially determine whether new and material 
evidence sufficient to reopen his claim has been received 
because doing so goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Accordingly, the Board has identified the issue as set forth 
on the title page.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  By a May 1985 rating decision, the RO denied a claim of 
service connection for PTSD.  The veteran did not file a 
substantive appeal and the decision became final.

2.  Evidence added to the record since 1985 includes VA 
medical records and a VA examination, which reflect a 
diagnosis of PTSD

3.  The evidence is in equipoise as to whether the veteran 
has PTSD related to Vietnam service experiences.


CONCLUSIONS OF LAW

1.  The May 1985 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002). 

2.  New and material evidence has been presented since the 
May 1985 rating decision denying service connection for PTSD, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156 (2007).

3.  Resolving doubt in the veteran's favor, the criteria for 
service connection for PTSD have been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Background & Analysis

I.  New & Material Evidence

The veteran filed his original claim for service connection 
for PTSD in November 1984.  By a May 1985 rating decision, 
the RO denied service connection for PTSD concluding the 
evidence insufficient to show the veteran had PTSD.  The 
veteran was notified of the decision in June 1985, but did 
not file a notice of disagreement.  Therefore, the RO's May 
1985 decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1999).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

Pertinent regulations provide that: 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received since the RO's May 1985 decision is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The additional evidence added to the record since May 1985 
includes VA medical records, dated from February 1977 to May 
2006, and a January 2007 VA examination, which show a 
diagnosis of PTSD.  Thus, these documents relate to a 
previously unestablished necessary element of the veteran's 
claim.  The Board finds that this evidence is new and 
material, and the claim for service connection is reopened.  

II.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125.  

The veteran stated that his unit came under a mortar attack, 
a stressor the RO conceded had occurred.  Noting outpatient 
records reflecting diagnoses of PTSD, among other diagnoses, 
the RO arranged for the veteran to undergo a VA examination, 
to obtain an opinion as to whether the diagnosed PTSD is 
"related to his military exposure to stressors."  

By way of context, the record shows the veteran was diagnosed 
to have a personality disorder in service; schizophrenia in 
the late 1970's; and diagnosed to have PTSD in 1985.  
Thereafter, the veteran had various psychiatric diagnoses 
other than PTSD to account for his condition, and by 1999, 
PTSD was again included in the mix.  In any event, the VA 
examination the RO sought was accomplished in January 2007.  
In response to the RO's question, the examiner stated that he 
was unable to attest as to whether the veteran's PTSD was 
related to his military exposure to stressors; and he was 
also unable to determine which symptoms resulted from such 
exposure due to the lack of ongoing complaints from 2003 to 
2006.  Although the lack of complaints over the last several 
years related to PTSD reflect minimum, if any, impairment due 
to it, the examiner nevertheless continued to include the 
diagnosis of PSTD.  Given that, we are left with evidence 
showing a diagnosis of PTSD, and the presence of a confirmed 
stressor, with some question as to the relationship between 
the two.  Resolving that question in favor of the veteran, 
the criteria for service connection are met.  Under the 
circumstances of this case, then, service connection for PTSD 
is granted.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented; and service 
connection for PTSD is granted.  


REMAND

In a March 2003 rating decision, the RO granted service 
connection for diabetes mellitus on the basis of presumption 
of exposure to Agent Orange since the veteran served in 
Vietnam.  The medical evidence of record shows that the 
veteran has a current diagnosis of hypertension.  A VA 
examination is necessary to determine whether the veteran's 
hypertension was caused or aggravated by his service 
connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the extent 
and etiology of his hypertension.  Prior 
to the examination, the complete claims 
folder should be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e. at least a 50% 
probability) the veteran's hypertension 
had its onset during, or is related to, 
active duty service; or, if it is caused 
by, or related to, service-connected 
diabetes mellitus.  The rationale for the 
opinion should be provided.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought are not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


